DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed 01/10/2022.  As directed by the amendment: claim 1 has been amended, claims 2-5 and 13-20 have been cancelled, and new claims 21 and 22 have been added.  The amendment to claim 1 is sufficient to overcome the previous rejection under 35 U.S.C. 102(a)(1) because it incorporates the allowable subject matter of claim 2, as indicated by the Office Action filed 11/23/2021; therefore, the rejection of claim 1 has been withdrawn.  Claim 21 incorporates the allowable subject matter of claim 4, and claim 22 incorporates the allowable subject matter of claim 5, as indicated by the Office Action filed 11/23/2021; therefore, no new matter has been added.  Thus, claims 1, 6-12, and 21-22 are currently pending in this application.

Response to Arguments
Applicant’s arguments, see page 9-10 of Remarks, filed 01/10/2022, with respect to the rejection of claim 6 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejection of claim 6 (and, consequently, claims 7-12) has been withdrawn.

Allowable Subject Matter
Claims 1, 6-12, 21, and 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  Independent claim 1 has been amended to require, “the valve element is actuated to the dispensing position by pressurizing the first flow path and the second flow path to a first pressure”.  Such an amendment overcomes the rejection by the closest prior art record on record, Ranalletta (US 20070088282), cited in the last Office Action filed 11/23/2021, since Ranalletta is silent to actuating the valve element into a dispensing position by pressurizing the first and second flow paths. This limitation, along with the other limitations of claim 1, could not be found nor was suggested elsewhere in the prior art of record.
Independent claim 6 states the limitation “a second plunger disposed within the syringe cavity, the second plunger defining a second chamber in the syringe cavity.”  Ranalletta is silent to a syringe cavity of a barrel containing a second plunger of the syringe (see FIG. 3a).  This limitation, along with the other limitations of claim 6, could not be found nor was suggested elsewhere in the prior art of record.
Independent claims 21 and 22 state the limitation “wherein the valve element is actuated to the dispensing position by receiving a pressure impulse in the first flow path” and “wherein the valve element is actuated to the dispensing position by receiving a pressure impulse in the first flow path”, respectively.  As discussed above, Ranalletta is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314. The examiner can normally be reached Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/EMILY J BECKER/Examiner, Art Unit 3783             

/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783